Mr. Justice Linscott delivered the opinion of the court: Claimant appears for herself in this suit and alleges damages in the sum of $2,000.00. She basis her claim on the fact that on September 16, 1935, she was standing in the parkway or safety zone located at the northwest comer of Irving Park Boulevard and Narragansett Avenue in the City of Chicago when an automobile owned by the State and carelessly and negligently driven by Homer D. Catt struck her and severely injured her. She avers that Catt was an employee of the State Highway Department at the time and in parenthesis avers “and so acting at said time and place.” The Attorney General has made a motion to dismiss on the ground that the State is not liable for the careless and negligent acts of its employees, and has ignored the insufficiency of the pleading, but stands on the proposition that the State is not liable for injuries complained of by reason of the malfeasance, misfeasance or negligence of its officers or agents in the exercise of its governmental functions, as this court held in the case of Childress vs. State, 8 C. C. R. 223, and Crabtree vs. State, 7 C. C. R. 207. For these reasons the motion to dismiss must be sustained and an award denied.